Citation Nr: 0927390	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-38 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Army from August 1942 to September 1945.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2007 rating decision of the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 
2008 the Board reopened the claims and remanded them for 
further development and de novo review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is not shown that a hearing loss disability in either 
ear was manifest in service; that sensorineural hearing loss 
was manifested in the first year following the Veteran's 
discharge from active duty; or that the Veteran's current 
hearing loss disability in either ear is related to his 
military service or to any event therein.

2.  The Veteran's tinnitus is not shown to be related to his 
military service or to any event therein.


CONCLUSIONS OF LAW

1.  Service connection for a hearing loss disability in 
either ear is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims.  By VCAA letter of June 
2007, he was informed of the evidence and information 
necessary to substantiate the claims; the evidence VA was 
responsible for providing; and the evidence he was 
responsible for providing.  After the Board reopened the 
claims, he was advised of how disability ratings and 
effective dates of awards are assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Notably, 
rating and effective date criteria are not critical unless 
service connection is granted; this decision denies service 
connection.  The claims were readjudicated by supplemental 
statement of the case in June 2009 (curing any notice timing 
defect).
The Veteran's service treatment records (STRs) were 
apparently destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  Pertinent postservice 
treatment records have been secured.  He has not identified 
any pertinent evidence that is outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claims.

B.  Factual Background

The Veteran's service separation document shows he was a 
cryptographic technician/teletype operator.  Submissions for 
the record note various stations where he served during World 
War II; there is no contemporaneous report of any specific 
instance of acoustic trauma.  He alleges that upon his 
arrival in Italy a member of his Signal Corps unit was killed 
by exploding shells, and that an anti-aircraft shell fell and 
exploded immediately behind the cipher truck in which he was 
riding.  His service personnel records note that during 
service he was attached to various units, including a Bomb 
Wing and a Troop Carrier Wing.  

A VA outpatient treatment report dated in August 1983 notes 
the Veteran was seen for a complaint of tinnitus; was 
referred for an otolaryngology consultation; and was found to 
have a diagnosis of tinnitus secondary to mild neurosensory 
hearing loss.  March 1995 VA records show the Veteran was 
seen for complaints of difficulty hearing/both ears were 
lavaged.  An undated VA audiometry report received in August 
2000 reflects that the Veteran exhibited severe, high 
frequency only, sensorineural hearing loss in the right ear 
and moderate to severe sensorineural hearing loss in the left 
ear.  

On October 2000 VA examination by a physician's assistant on 
behalf of a physician the Veteran described his noise 
exposure in service including from depth charge explosions, 
artillery, bombs, and an anti-aircraft shell which exploded 
very close to the truck where he was working.  He believed 
that his tinnitus started shortly after that explosion.  He 
indicated he did not have a discharge physical.  He reported 
noticing a ringing in his ears and a sensation of plugged-up 
hearing while working as a cryptographic technician at age 21 
or 22, but had never complained about his hearing problems 
until they became severe enough to be a handicap.  
VA audiometry at the time revealed that puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
80
85
LEFT
45
40
40
70
85

Speech recognition testing revealed discrimination scores of 
96% in the right ear and 40% in the left ear.  The diagnosis 
was normal to severe high frequency hearing loss in the right 
ear and mild to severe sensorineural hearing loss in the left 
ear.  The audiologist opined that the Veteran's hearing loss 
"may or may not be due to his military occupation, this 
cannot be determined." 

On examination for ear disease in October 2000, the examiner 
(a physician's assistant on behalf of a physician) noted 
diagnoses of perceived loss of hearing and reported tinnitus 
due to damage from the auditory nerve, identified potential 
causes of such nerve damage, and opined:

"It is certainly possible that the type of 
explosive exposure which this patient reports could 
have initiated the tinnitus.  If high frequency 
loss is the only loss noted, then one can assume 
this is noise induced hearing loss, more probably 
than not service connected as the patient returned 
to his work as a telegrapher upon return to 
civilian life.  However, if there is hearing loss 
across the entire sound spectrum, then the hearing 
loss is more probably than not related to 
presbycusis and non service connected."

A May 2001 private medical record notes the Veteran 
complained of a gradual loss of hearing in the left ear which 
he attributed to battlefield noise, as well as buzzing and 
ringing in both ears.  The diagnosis was left ear hearing 
loss secondary to barotrauma.

A June 2001 VA treatment record (lipid consult) notes that 
the Veteran had ongoing tinnitus "for years" which was 
seemingly getting worse, as well as some difficulty with 
hearing.  He reported having had his hearing checked and that 
the left ear was worse than the right.  He reported that 
while he was being shipped across the ocean he was in the 
hold of a ship with depth charges going off around him, and 
that the "concussions were horribly loud" and that while he 
was stationed in Italy he was exposed to the noise of anti-
aircraft artillery.  It was noted that he had some hearing 
loss during those episodes.  In October 2004 it was noted by 
the same nurse practitioner that after service the Veteran 
worked in telegraph/telephone operation for the railroad and 
later in the accounting department; neither was a "loud 
noise industry."  It was also noted he had ongoing tinnitus.

On December 2007 VA audiological evaluation, the Veteran's 
history of tinnitus and noise exposure in the military was 
noted.  Audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
95
95
LEFT
50
50
50
75
75

Speech audiometry revealed speech recognition ability of 92% 
in the right ear; speech recognition in the left ear could 
not be tested.  It was noted that the Veteran's hearing had 
worsened since his 2000 VA examination.  The diagnosis was 
normal to profound sensorineural hearing loss in the right 
ear and a moderately-severe to severe mixed hearing loss in 
the left ear.

A January 2008 follow-up request to the examining audiologist 
for an opinion as to whether the Veteran's bilateral hearing 
loss and tinnitus were related to acoustic trauma in service 
brought the following response:  

"I cannot resolve this issue without resort to 
mere speculation.  His C-File was reviewed and 
there are no records available in his C-File to 
indicate what his hearing was at discharge from the 
service. It would be speculation to offer an 
opinion on whether or not his hearing loss and 
tinnitus are service related."
On June 2009 VA examination, the Veteran reported left ear 
hearing loss and buzzing tinnitus dating to his military 
service, beginning after detonation of depth charges on his 
transport ship between New York and North Africa.  He 
indicated that his left hearing loss had worsened over time 
and become profound and that his right ear hearing loss had 
gradually worsened over the years.  He denied any significant 
history of occupational or recreational noise exposure and 
recounted his exposure to noise trauma in service as 
previously outlined.  He reported that in his postservice 
telegraphic work he had to use the earpiece in his right ear 
because he could not hear the signals in his left ear. 

Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
95
95
LEFT
75
70
60
95
105+

Speech discrimination was 84% in the right ear and 4% in the 
left ear.  The examining physician opined that the Veteran's 
hearing test revealed a left sensorineural hearing loss which 
"could be consistent with an acoustic trauma."  However, he 
stated that he could not resolve the issue of service 
connection without resort to mere speculation because there 
were no STRs or other records to indicate what his hearing 
was at service separation; the only historical assertion 
which was considered to support the idea of service 
separation was the Veteran's report that he could not use the 
ear piece in his left ear in his post-service employment.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has tinnitus and a 
bilateral hearing loss disability by VA standards.  It may 
reasonably also be conceded that during service he was 
exposed to some degree of noise trauma, including of the 
types associated with anti-aircraft fire and depth charges 
exploding in the general vicinity of his ship.  
As the record indicates that the Veteran's STRs were 
destroyed in the 1973 fire at the NPRC, VA has a well-
established heightened duty to assist the Veteran in 
obtaining other evidence pertinent to his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Here, three separate VA 
examinations have been performed in an effort to afford every 
opportunity for the development of favorable evidence.

The record does not show that a hearing loss disability or 
tinnitus were manifested in service and persisted 
(complaints/findings of tinnitus and hearing loss were first 
reported in 1983, some 38 years after the Veteran's discharge 
from active duty).  Notably, while tinnitus and hearing loss 
are disabilities capable of lay observation, the Veteran's 
more recent accounts that he noted tinnitus initially in 
service (and that there was some hearing loss at the time of 
the depth charge incidents in service) are clearly 
compensation-driven.  Such reports are not noted in the more 
contemporaneous pertinent medical records which report that 
the disabilities had a gradual onset (prior to their initial 
clinical documentation).  Furthermore, there is no evidence 
that sensorineural hearing loss was manifested to a 
compensable degree in the first postservice year.  
Consequently, service connection on the basis that chronic 
hearing loss and tinnitus became manifest in service, and 
persisted, or on a presumptive basis (for sensorineural 
hearing loss as a chronic disease, organic disease of the 
nervous system under 38 U.S.C.A. § 1112) is not warranted.  

In October 2000 a physician's assistant opined, in essence, 
that if the Veteran had a primarily high frequency hearing 
loss (as shown in the right ear), it would likely be related 
to noise trauma in service (based on a history of no 
postservice noise exposure), and that tinnitus could be 
related to explosion noise trauma such as the Veteran had 
described.  While a May 2001 private treatment record 
contains a diagnosis of left ear hearing loss secondary to 
barotrauma, it provides no underlying rationale for this 
opinion (and is conclusory and therefore lacks probative 
value regarding the etiology of the hearing loss).  All other 
medical professionals who have opined in these matters 
(including an otolaryngologist and an audiologist) have 
indicated that they could not provide an opinion relating the 
Veteran's tinnitus and bilateral hearing loss to his 
service/noise trauma therein without resorting to mere 
speculation.  Speculative and inconclusive evidence cannot be 
used to support a claim for benefits.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993).
In weighing the probative value of various opinions, greater 
weight may be placed on one provider's opinion over another's 
depending on factors such as reasoning and familiarity with 
the record.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board finds persuasive  the May 2009 VA 
otolaryngologist's opinion wherein he summarizes the 
evidentiary record, notes that the Veteran's left ear 
sensorineural hearing loss could be consistent with acoustic 
trauma, but rejects such etiology because there is no 
evidence of a hearing loss at separation, and the only 
support for the Veteran's assertion he had such loss, his 
accounts that he wore a telegraphy earpiece in the right ear 
in his railroad employment because he could not hear in the 
left was not corroborated by anything in the record.  Because 
the otolaryngologist summarized (and showed familiarity with) 
the factual evidence shown by the record,  because by virtue 
of his training and experience he has particular expertise in 
the matters of etiology of hearing loss and tinnitus, and 
because he explained the rationale for the opinion (including 
that there is no objective evidence of the disabilities until 
many years after service), the Board finds his opinion the 
most probative and persuasive evidence regarding the etiology 
of the Veteran's hearing loss and tinnitus.  In light of the 
foregoing, the Board concludes that the preponderance of the 
evidence is against the Veteran's claims.  Hence, service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss disability is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


